Title: To George Washington from John Gibson, 30 September 1781
From: Gibson, John
To: Washington, George


                  
                     Sir
                     Head Quarters Fort Pitt Sepr 30, 1781
                  
                  I did myself the honour of writing your Excellency on the 25th of last month, inclosing the Intelligence recd from the Rev. Mr Zeisberger at the same time I sent Spies who went to within a few miles of Prequille Ft. Presque Isle they have returned but made no discovery.  By an Indian woman who made her Escape from the Moravian Towns and came in here we received the following Intelligence that some of the party of warriors mentiond in Mr Zeisberger’s letter to be at their towns, went to Wheeling, where they took a Boy prisoner, who informed them that the Garrison ofWheeling, & the Country in General were alarmed and on their Guard that they had been informed of their Intention by Letters sent to this place by the Moravian Ministers.  This Exasperated the warriors so much that they took the Ministers pPrisoners, tied them, and destroyed every thing they had and ordered the whole of the Moravian Indians to get up & move of with their families or they would cut them all of which they were obliged to consent to  A large party has since done some mischief in the County of Ohio, and on Ten mill  they have killed and taken Sixteen persons  they have Effected this with only the loss of only two of their party.  In my last I informed your Excellency, that I had fixed on the 4th of Sepr as a day of General Rendezvous for the troops to Assemble at Fort McIntosh, to make an excursion against the Wyandott Towns.  on receiving the Intelligence contained in the Ministers letter, with the advice of the Principal Officers of the Militia, I postponed it until the 12th of Sepr, as by that time we might be able to obtain certain Intelligence of the Enemy.  Col. Brodhead, tho for what reason I am at a loss to determine, wrote Circular Letters, informing the Country that he had fixed on the 15th of Sepr as a day of General Rendezvous on Montown’s Run for the Militia to Assemble, this and the Indians striking near Wheeling threw the Country into Confusion.  However, at the day I had appointed upwards of One Hundred Assembled but the number was to small to attempt anything: while Col. Brodhead had the mortification to find that not a single man appeared on the day fixed on for his General Rendezvous.  A day or two after the officers wrote Col. Brodhead a Letter informing him it was their Opinion he could not with propriety in the present situation of affairs, re-assume the Command, a Copy of which I did myself the honor of enclosing in my last to your Excellency.  He sent me an Arrest by the Brigade Major, Informing me that I was arrested for assuming the chief Command at this post, Thereby exciting mutiny and Sedition amongst a number of the officers in this Department, and also for neglect of duty and disobedience of orders, and that I was to Confine myself to the range of the Garrison; on the Receipt of which, I desired the Brigade Major to inform him that I should pay no Attention to his Arrest, as it was Evident to me as well from the letters of your Excellency, as also from the Charge that had been Exhibited against him, that he could not with any degree of Propriety re-assume the Command.
                  He continued attempting to Command until the return of the Express with lLetters from your Excellency at the Head of Elk.  This put an end to the dispute, though Col. Brodhead even after the Receipt of those Letters sent to inform me that he intended to publish it in General Orders that I was to take the Command of the W: D and wished to know whether it would be agreeable to me.  I returned him for Answer, that I thot there was no Necessity for so doing as the letters from your Excellency had been made known to the Officers.  The Express returned here on the 17th Instant, and the Depositions against Col. Brodhead were not begun being taken until yesterday owing to a difference between Colo. Brodhead & Capt. Fowler respecting the appointment of the Deputy Judge Advocate; however, the matter is now Settled, and I hope the Business will go on without any Interruption.
                  I hope your Excellency will pardon my Intrusion on your patience with the length of this Letter as I do it in Justification of my Conduct in this dispute, least any reports may prejudice me in your Excellency’s Esteem.
                  I have with the advice of Col. Willm Crawford, and the principal Gentlemen of this country, fixed on the 15th day of October for the Militia to Assemble at Fort McIntosh in order if possible to make an excursion against the Wiandat Towns and from the Accounts which I have from the different parts of the Country, the people will turn out and I expect to be able to collect Seven hundred men at least for that purpose.  Col. Crawford goes with me, and most of the principal Gentn in the country.
                  Inclosed are the Returns of the troops of this Department.
                  This will be handed your Excellency by Major William Croghan, who has spent some time in this Dept.; he will be able to give your Excellency a full account of every Transaction in this Country.  Permit me Therefore, to refer your Excellency to him.  I have the Honor to be with perfect Respect, Your Excellency’s most Obt. Humble Servant
                  
                     Jno. Gibson, Colo.
                     Comdg W.D.
                  
               